Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, present for determination the question of whether or not a so-called British purchase tax should be included as a part of the dutiable value of the merchandise.
In submitting the appeals for decision, counsel for t&e respective parties have agreed that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence in this case.
Upon the agreed facts, and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any additions made by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.